Opinion issued October 11, 2012




                                  In The

                           Court of Appeals
                                  For The

                       First District of Texas
                        ————————————
                           NO. 01-12-00630-CV
                         ———————————
 GABRIEL BARAKA MWANCHA, VIRGINIA ONUORAH, ST. JUDE'S
 HOME INC, ST. JUDE'S DAY SERVICES, ABLE WORKING ANGELS,
                          Appellants
                                    V.
   MARTA CRUZ, AS NEXT FRIEND OF MARTA LIZA GRIMALDO,
                         Appellee



                 On Appeal from the 405th District Court
                        Galveston County, Texas
                    Trial Court Cause No. 10CV4133


                       MEMORANDUM OPINION
      Appellant has filed an unopposed motion to dismiss the appeal. No opinion

has issued. Accordingly, we grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.




                                         2